DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 was filed after the mailing date of the application on 10/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both “the second housing,” of figs. 1 and 3 and “the limiting seat,” of figs. 9 and 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1 line 6 recites, “the axial direction,” claim should be amended to recite –an axial direction--.  
Claim 9 lines 2-5 recite, “the portion,” “the plate body,” “the radial dimension,” “the side,” and, “the side,” again, claim should be amended to recite –a portion--, –a plate body--, –a radial dimension--, –a side--, –a side--.
Claim 12 line 5 recites, “the annular steps,” claim should be amended to recite – annular steps--.
Claims 2-14 recite, “a tolerance module,” in the preamble, claims should be amended to recite –the tolerance module--. Claim 14 preamble also recites “a connector,” this should be changed to –the connector—as well.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. [US 8,360,789].
Regarding claim 1, Yin discloses a connector with a tolerance module, comprising a socket (fig. 15; housing holding 12) and a plug (fig. 14; 5, 6) adapted to the socket (housing holding 12), the socket (housing holding 12) comprising a first housing (body of housing holding 12), the plug (5, 6) comprising a tolerance module (fig. 16) and a third housing (5), the tolerance module (fig. 16) comprising a second housing (housing of top and bottom 60), the second housing (housing of top and bottom 60) being internally provided with second contact members (36, 35), wherein the second housing (housing of top and bottom 60) is movably arranged on the third housing (5) in a direction (fig. 16; left and right direction) perpendicular to the axial direction (fig. 1; connection direction) of the connector (housing holding 12, 5, fig. 16), and the second contact member (36) is floatingly assembled in the second housing (housing of top and bottom 60) to enable displacement in the direction (left right direction) perpendicular to the axial direction (connection direction) of the connector.
Yin does not disclose the socket, plug and tolerance module being in the same embodiment.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the socket, plug and tolerance module being a single embodiment because Yin has made it known that one can have different configurations of the socket, plug, tolerance module and still have an operable connector for the benefit of having an improved floating connector that better protect internal contacts from breakage due to over deformation.

Regarding claim 2, modified Yin has been discussed above. Yin discloses the second contact members (36) are provided with a stopping boss (fig. 16; flange of 36 that abuts 71 and 72 of top and bottom 60), the second housing (housing of top and bottom 60) comprises a limiting seat (fig. 16; flat plate section of top 60) disposed on one side (top side) of the stopping boss (flange of 36 that abuts 71 and 72) away from the third housing (5, interpreted stopping boss is inside of top and bottom 60 and therefore there will be a gap between the interpreted stopping boss and 5 of fig. 14), a supporting seat (fig. 16; bottom 60) is disposed on one side (below interpreted stopping boss) of the stopping boss (flange of 36 that abuts 71 and 72) away from the limiting seat (flat plate section of top 60), through holes (fig. 16; through holes of both 60) for allowing the second contact members (36) to pass through in a floating manner (see fig. 16) are formed in the limiting seat (flat plate section of top 60) and the supporting seat (bottom 60), and the stopping boss (flange of 36 that abuts 71 and 72) is limited between the limiting seat (flat plate section of top 60) and the supporting seat (bottom 60).

Regarding claim 3, modified Yin has been discussed above. Yin discloses the stopping boss (flange of 36 that abuts 71 and 72) is sandwiched between the limiting seat (flat plate section of top 60) and the supporting seat (bottom 60), and the supporting seat (bottom 60) is elastically supported (fig. 16; 70 holds top and bottom 60 on interpreted stopping boss) on the stopping boss (flange of 36 that abuts 71 and 72) of the second contact members (36).

Regarding claim 11, modified Yin has been discussed above. Yin discloses wherein the second contact members (36) are PCB contact members (36 is configured to contact PCB terminal 8 of 4 or 5, see figs. 1 and 6), and the stopping boss (flange of 36 that abuts 71 and 72) is formed by the ear boards (flanges of 36) disposed in the width direction (fig. 16; flanges wrap around in the left-right direction) and on both sides (left and right side of 36) of each PCB contact member (36).

Regarding claim 14, modified Yin discloses wherein the second housing (housing of top and bottom 60) has an axial length (length of top and bottom 60).
Modified Yin does not disclose the axial length being less than 110mm.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the axial length being less than 110mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, and also for the benefit of having an improved compact floating connector that better protect internal contacts from breakage due to over deformation.

Claim(s) 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. [US 8,360,789] in view of Miklinski et al. [US 9,614,309].
Regarding claim 7, modified Yin discloses wherein the limiting seat (flat plate section of top 60) comprises a plate body (shape of the flat plate section of top 60) and connecting blocks (fig. 16; 63) disposed on opposite sides of the plate body (flat plate section of top 60), and the second contact members (36) penetrate through the plate body (flat plate section of top 60).
Regarding claims 7, 8 and 10, modified Yin does not disclose the two connecting blocks are connected to the plate body in the middle of the axial direction of the connector [claim 7]; the stopping boss is disposed in the middle of the length direction of the second contact members [claim 8]; wherein one side of the supporting seat away from the third housing is provided with a groove for partially embedding the stopping boss, and a gap is formed between one side of the supporting seat away from the third housing and the limiting seat [claim 10].
Regarding claims 7, 8 and 10, Miklinski teaches the two connecting blocks (fig. 3a; walls of 110 covering 112 and 113 receptacles) are connected to the plate body (fig. 3a; 101) in the middle of the axial direction (fig. 2; connection direction, see fig. 4b) of the connector (fig. 4b), the stopping boss (fig. 3a; 123) is disposed in the middle (see fig. 3a) of the length direction (up-down direction) of the second contact members (fig. 3a; 121); one side (fig. 2; section of 101 where 123 is accommodated) of the supporting seat (101) away from the third housing (fig. 2; housing of 130) is provided with a groove (fig. 2; space for 123) for partially embedding the stopping boss (123), and a gap (see mark-up below from fig. 2; G) is formed between one side (top side) of the supporting seat (101) away from the third housing (housing of 130) and the limiting seat (fig. 2; 103).

    PNG
    media_image1.png
    406
    497
    media_image1.png
    Greyscale
	Mark-up.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the two connecting blocks being connected to the plate body in the middle of the axial direction of the connector, the stopping boss being disposed in the middle of the length direction of the second contact members, and one side of the supporting seat being away from the third housing is provided with a groove for partially embedding the stopping boss, and a gap is formed between one side of the supporting seat away from the third housing and the limiting seat as suggested by Miklinski for the benefit of having an improved compact connector with increased structural integrity.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. [US 8,360,789] in view of Hitchcock et al. [US 9,337,577].
Modified Yin discloses all of the claim limitations except wherein guide columns are fixed on the third housing, one end of each guide column close to the second housing is provided with a stopping flange, the second housing is provided with counterbores, the guide columns pass through the counterbores, the annular steps of the counterbores are engaged with the stopping flange, and radial floating spaces are provided between the bore walls of the counterbores and the outer circumferential surfaces of the stopping flanges.
However Hitchcock teaches guide columns (fig. 4; 312) are fixed on the third housing (fig. 4; 214), one end (top end) of each guide column (312) close to the second housing (fig. 4; 216) is provided with a stopping flange (fig. 4; 318), the second housing (216) is provided with counterbores (fig. 4; center hole of 216), the guide columns (312) pass through the counterbores (center holes of 310), the annular steps (fig. 4; 310) of the counterbores (center holes of 310) are engaged with the stopping flange (318, see Col 6 Ln 25-27), and radial floating spaces (fig. 4; 306 allows movement) are provided between the bore walls (walls of the center hole of 310) of the counterbores (center holes of 310) and the outer circumferential surfaces (fig. 4; 412) of the stopping flanges (318).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate are fixed on the third housing, one end of each guide column close to the second housing is provided with a stopping flange, the second housing is provided with counterbores, the guide columns pass through the counterbores, the annular steps of the counterbores are engaged with the stopping flange, and radial floating spaces are provided between the bore walls of the counterbores and the outer circumferential surfaces of the stopping flanges as suggested by Hitchcock for the benefit of providing improved floating ability to avoid breakage of internal contacts during the mating process of two connectors.

Allowable Subject Matter
Claims 4-6, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831